AYRES, Judge.
This is a companion case to that of Murray v. Shreveport Transit Company, Inc., No. 10623 on the docket of this court, 188 So.2d 710, with which it was consolidated for trial and which has this day been decided.
The matter of liability was determined adversely to defendant in the consolidated case and consequently there remain for consideration in this case only the questions relating to the amounts which would compensate plaintiffs for their injuries.
Dr. Ray E. King, orthopedist, examined these plaintiffs November 2, 1964, the second day following the accident. At that time Eula Mae Johnson complained of pain in her upper back and neck. On examination Dr. King found she had received muscular sprains involving the trapezius muscles from the base of the neck to the top of the shoulders. With treatment, ill effects were said not to be expected for more than 3-6 weeks.
Dr. King, with reference to Johnie Johnson, found restricted motion in the cervical spine. Left lateral rotation, as well as hyperextension, that is, looking upward, was restricted by 15 percent. The conclusion was reached by Dr. King that this plaintiff had sustained a contusion to the right rib cage and a cervical sprain involving the left erector spinae muscle group; a mild ligamentous and muscular sprain had been superimposed upon arthritic changes in the cervical spine. Plaintiff was found, however, not to be disabled at the time of the examination. Complete recovery was anticipated within a period of six weeks.
Instructions were given these plaintiffs that if their conditions failed to improve they were to again report to Dr. King. However, they did not do so and he never saw them after his initial examination.
For the injuries sustained by these plaintiffs, we think, an award of $250 each constitutes adequate compensation.
Therefore, the judgment appealed is annulled, avoided, reversed, and set aside; and
Accordingly, there is now judgment in favor of plaintiff Johnie Johnson for the sum of $250 and in favor of plaintiff Eula Mae Johnson for $250 against the defendant Shreveport Transit Company, Inc., with 5 percent per annum interest thereon from judicial demand until paid, and for all costs, including the cost of this appeal.
Reversed and rendered.